Citation Nr: 0434190	
Decision Date: 12/29/04    Archive Date: 01/05/05	

DOCKET NO.  03-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disorder. 

2.  Entitlement to service connection for tinea versicolor, 
claimed as "rashes" on the stomach, back, face, neck, and 
legs. 

3.  Entitlement to service connection for a left ankle 
disorder, claimed as the residual of left ankle sprain. 

4.  Entitlement to service connection for a chronic back 
disorder. 

5.  Entitlement to service connection for a disorder claimed 
as fibromyalgia (to include joint pain, night sweats, and 
fatigue).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from November 1990 to 
May 1991, including service in the Persian Gulf War in the 
Southwest Asia Theater of Operations, in addition to 
unverified service from November 1988 to December 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that, in correspondence of February 2003, the 
veteran indicated that he wished to combine his claims for 
service connection for night sweats, fatigue, and joint pain 
into a single claim for service connection for fibromyalgia.  
Accordingly, those disabilities, which had previously been 
individually addressed, have been combined at the veteran's 
request into the single issue of service connection for a 
disorder characterized as fibromyalgia.  

The Board further notes that, during the course of the 
veteran's Substantive Appeal in February 2003, he voiced his 
intention to appeal only the issues of service connection for 
asthma, a chronic back disorder, a left ankle disability, 
tinea versicolor, and fibromyalgia.  Accordingly, only those 
issued have been listed on the title page of this decision.

Finally, for reasons which will become apparent, the issues 
of entitlement to service connection for a left ankle 
disorder (claimed as the residual of left ankle sprain), and 
entitlement to service connection for a lung disorder (to 
include as due to undiagnosed illness) are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  The VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  Tinea versicolor is not shown to have been present in 
service, or for a number of years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.

2.  A chronic back disorder is not shown to have been present 
in service, or at any time thereafter.  

3.  Fibromyalgia is not shown to have been present in 
service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  Tinea versicolor was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.317 (2003).

2.  A chronic back disorder was not incurred in or aggravated 
by active military service, nor may osteoarthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

3.  Fibromyalgia (to include joint pain, night sweats, and 
fatigue) was not incurred in or aggravated by active military 
service, nor may such a disability be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court), held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of May 2002, three 
months prior to the initial AOJ decision in August of that 
same year.  Specifically, in letters dated in May 2002, the 
veteran was provided with the opportunity to submit evidence, 
notified of what evidence was required to substantiate his 
claims, provided notice of who was responsible for securing 
the evidence, and advised to submit any information or 
evidence that he wanted to have considered.  The veteran was 
also provided with a Statement of the Case in January 2003, 
as well as a Supplemental Statement of the Case in February 
2004 which apprised him of pertinent regulations and VA 
actions in his case. 

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review/Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  In that 
regard, the veteran was scheduled for a hearing before a 
Decision Review Officer at the RO in January 2004, for which 
he failed to report.  He has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  In addition, the veteran was 
given ample time to respond.  The Board notes that the VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran.  In that regard, the Board notes 
that the evidence includes service medical records, as well 
as VA and private treatment records and examination reports.  
Under the facts of this case, "the record has been fully 
developed" with respect to the issues currently on appeal, 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he could submit to substantiate his claims."  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

At the time of an apparent service entrance examination in 
March 1988, the veteran gave a history of frequent episodes 
of dry skin.  A physical examination conducted at that time 
noted moderate, asymptomatic pes planus, but was otherwise 
unremarkable.  Subjectively, the veteran noted complaints of 
pain in his ankles 
after running.

A service clinical record of September 1989, noted that the 
veteran had fallen from a truck as it rounded a turn one week 
earlier.  Reportedly, following this incident, the veteran 
initially experienced headaches, as well as some neck 
stiffness.  When questioned, the veteran stated that he had 
never lost consciousness, nor were there any complaints of 
back pain.  Physical examination was negative for the 
presence of any tenderness to palpation or percussion of the 
veteran's spine.  No pertinent diagnosis was noted.  

A service medical examination conducted in November and 
December 1989 was negative for history, complaints, or 
abnormal findings indicative of the presence of any of the 
disabilities at issue.

A service clinical entry of March 1991, noted that the 
veteran had been examined within the past 12 months, and was 
considered physically qualified for separation from active 
duty.  No defects were noted which would disqualify the 
veteran from performance of his duties.

In February 2002, a VA Persian Gulf protocol examination was 
undertaken.  At the time of examination, the veteran stated 
that he had been stationed in the Persian Gulf from November 
1990 through July 1991.  When questioned, the veteran stated 
that he had suffered from a pruritic rash over his body since 
returning from the Persian Gulf.  Also noted were problems 
with joint pain since 1988 involving the veteran's knees, 
ankle, and shoulders.  

On physical examination, examination of the extremities 
revealed no deformities, and the cranial nerves were intact.  
Motor strength and tone were both within normal limits, and 
deep tendon reflexes were 2+ and symmetrical.  Physical 
examination of the veteran's skin showed apparent tinea 
versicolor scattered over his chest and back.  Laboratory 
studies showed an RA test and sedimentation rate which were 
within normal limits.  The pertinent diagnoses were asthma, 
tinea versicolor, and joint pain which might be due to 
degenerative joint disease.

On VA examination for fibromyalgia conducted in August 2003, 
the veteran stated that he had not been diagnosed with that 
particular disability.  He had, however, noted for the past 9 
or 10 years problems with pain in his ankles, knees, elbows, 
wrists, and shoulders.  According to the veteran, he heard a 
"popping" sound when he stood up.  While the veteran had not 
been specifically evaluated for this, a previous 
"fluorescent" antinuclear antibody test had been negative, 
and both rheumatoid factor and sedimentation rates were 
normal.  According to the veteran, he had been told that he 
had arthritis.  Reportedly, the veteran had on one occasion 
sprained his left ankle, with the result that it 
"intermittently swelled."  Otherwise, he had no particular 
injuries in any of the joints where he claimed to experience 
pain.  

On physical examination, the veteran stated that he was doing 
"fairly well."  Trigger point examination showed some 
tenderness over the right lateral neck and second 
costochondral junction, as well as in the left medial distal 
thigh.  Otherwise, there were no tender points.  Muscle 
strength was normal in the extremities, and deep tendon 
reflexes were 1+ and symmetrical.  Joint examination showed a 
good range of motion of both knees, without any crepitus.  
The veteran's wrists, elbows, and shoulders similarly showed 
a good range of motion.  The pertinent diagnosis was multiple 
arthralgias.  Noted at the time of examination was that the 
veteran did not satisfy the criteria for fibromyalgia.  

Analysis

The veteran in this case seeks service connection for asthma 
and tinea versicolor, as well as for the residuals of a 
sprain of the left ankle, and a chronic back disability.  In 
that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Moreover, where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and osteoarthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.  "Chronic" is defined as a 
disability existing for six months or more, or a disability 
that exhibits intermittent episodes of improvement and 
worsening over a six-month period.  Compensation is not 
payable under these provisions if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active duty in the Southwest Asia theater of operations.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2003).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of tinea versicolor, a chronic back disorder, or 
fibromyalgia.  

With regard to the claim for service connection for a skin 
condition, the only skin disorder noted by the medical 
records, is tinea versicolor, diagnosed on the Persian Gulf 
protocol examination dated in February 2002, more than 
10 years following the veteran's final discharge from 
service.  As there is no evidence of this disorder in 
service, and no evidence linking this disorder to service, 
service connection on a direct basis is denied.  38 C.F.R. 
§ 3.303.  Likewise, as the veteran's skin rash has been 
diagnosed as tinea versicolor, service connection on a 
presumptive basis as an undiagnosed illness must also be 
denied.  38 C.F.R. § 3.317.

In addition to the above, the veteran has claimed service 
connection for what he describes as "fibromyalgia."  However, 
in the case at hand, it is clear that the veteran has never 
suffered from, and does not currently suffer from, 
fibromyalgia.  In point of fact, service medical records are 
negative for any such disability.  While on VA examination in 
August 2003, more than 12 years following the veteran's final 
discharge from service, he received a diagnosis of multiple 
arthralgias, it was specifically noted at that time that he 
did not satisfy the criteria for fibromyalgia, and that he 
failed to report for the scheduled x-rays.  In addition, 
there is no indication that the "arthralgias" in question 
had their origin during the veteran's active service.  

Moreover, a grant of service connection for a disorder as a 
manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf War requires objective 
indications of chronic disability that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 C.F.R. 
§ 3.317 (2003).  Here, the veteran's claimed joint pain is 
not supported by any objective indications of chronic 
disability, as there was no limitation of motion or crepitus, 
and laboratory tests were normal.  The veteran did not report 
for x-ray studies which would have assisted in rendering a 
diagnosis.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(The duty to assist is not a one-way street, and if a veteran 
wishes help, he cannot passively wait for it).

Thus, as the veteran has not been diagnosed with 
fibromyalgia, and there are no objective indications of 
chronic disability to support the veteran's arthralgia 
complaints, service connection on a direct and presumptive 
basis is denied.  38 C.F.R. § 3.303, 3.317.

Finally, with regard to the veteran's claim for a chronic 
back disorder, the record reveals that in September 1989, 
during the veteran's period of active service, he apparently 
fell from a truck.  However, there is no indication that, at 
that time, the veteran sustained any injury to his back.  In 
point of fact, he specifically denied back pain at that time 
and a physical examination showed no evidence of any spinal 
tenderness.  No pertinent diagnosis was noted.  

The veteran had no complaints of back pain on the Persian 
Gulf protocol examination, and the private medical evidence 
fails to reveal complaints or findings of any back disorder.  
Moreover, the veteran had no complaints of back pain on the 
fibromyalgia examination.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, as there is no 
evidence showing a current, chronic low back disability, 
service connection for this disorder must be denied.  Id.

Based on the aforementioned, and following a complete review 
of the pertinent evidence of record, the Board is unable to 
reasonably associate any of the disabilities at issue with 
some incident or incidents of the veteran's period of active 
military service, to include his service in the Persian Gulf.  
Accordingly, service connection for those disabilities must 
be denied.

The Board notes that the veteran's representative has argued 
that a VA examination is warranted for the claimed 
conditions.  However, no additional development, to include a 
medical examination and/or opinion is warranted based on the 
facts of this case.  In that regard, in the case of a claim 
for disability compensation, the assistance provided to the 
claimant must include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of that disability, and 
indicates that the disability or symptoms may be associated 
with the claimant's active service, but does not contain 
sufficient medical evidence for the VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In the case at hand, and as noted above, there is no evidence 
of tinea versicolor, a chronic back disorder, or fibromyalgia 
in service, nor is there current evidence of a back disorder 
or fibromyalgia.  As there is no current evidence of a 
chronic back disorder or fibromyalgia, no additional 
examination is warranted for these condition.  See 38 C.F.R. 
§ 3.159(c)(4).  

Moreover, as there is no evidence of tinea versicolor in 
service, no examination is warranted for that condition 
either.  The United States Court of Appeals for the Federal 
Circuit (hereinafter, "the Federal Circuit") found that, if 
the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion could substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for tinea versicolor (claimed as "rashes" 
on the stomach, back, face, neck, and legs) is denied.

Service connection for a chronic back disorder is denied.

Service connection for a disorder claimed as fibromyalgia (to 
include joint pain, night sweats, and fatigue) is denied.


REMAND

In addition to the aforementioned, the veteran in this case 
seeks service connection for a left ankle disorder, claimed 
as the residual of left ankle sprain.  In that regard, in 
February 1989, while in service, the veteran received 
treatment for a sprain of his left ankle.  While on VA 
Persian Gulf protocol examination in February 2002, the 
veteran complained of ankle pain, that examination failed to 
specifically evaluate the veteran's left ankle.  Moreover, 
while on subsequent VA examination in August 2003, the 
veteran's left ankle was described as "stable" with a good 
range of motion, it is unclear whether the arthralgia 
diagnosed at that time was in part a reference to the 
veteran's left ankle.  

Additionally, the veteran claims service connection for a 
lung disorder due to exposure to oil fires in the Persian 
Gulf.  The veteran was diagnosed with asthma on his Persian 
Gulf protocol examination, apparently based upon a history of 
such diagnosis provided by the veteran. 

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of asthma.  
While on service medical examination in June 1993, the 
veteran gave a history of asthma as a child, he denied any 
current respiratory problem.  A physical examination of the 
veteran's lungs and chest conducted at that time was within 
normal limits.  

Private medical records covering the period from December 
2001 to February 2002 show treatment during that time for 
complaints of shortness of breath.  A radiographic 
examination of the veteran's chest conducted in late December 
2001 was negative for the presence of acute lung infiltrates.  
The clinical impression was chest within normal limits.  

Private computerized tomography of the veteran's chest 
conducted in January 2002 showed evidence of numerous soft 
tissue masses within the mediastinum suspicious for 
adenopathy.  At the time of examination, there was no 
evidence of pericardiophrenic adenopathy, nor were any 
definite infiltrates or atelectasis seen.  The lung 
parenchyma was suboptimally imaged due to the veteran having 
difficulty holding his breath.  No endobronchial lesions were 
visualized, and no axillary adenopathy was present.  At the 
time of examination, no supraclavicular masses were in 
evidence.  The pertinent diagnosis was extensive adenopathy, 
as previously described.

During the course of private outpatient treatment in February 
2002, the veteran gave a history of shortness of breath.  
Reportedly, the veteran experienced such problems both with 
activity and at rest.  Past medical history included that of 
asthma as a child, as well as exposure to burning oil fields 
during the Persian Gulf War.  On physical examination, the 
veteran's chest was clear to auscultation.  Radiographic 
studies of the veteran's chest were within normal limits.  
The pertinent diagnosis was dyspnea.  By the end of February 
2002, the veteran noted that the shortness of breath had 
resolved.

In February 2002, a VA Persian Gulf protocol examination was 
undertaken.  At the time of examination, the veteran stated 
that he had been stationed in the Persian Gulf from November 
1990 through July 1991.  According to the veteran, he had 
experienced some dyspnea on exertion since 1995.  When 
further questioned, the veteran stated that previous 
pulmonary function testing conducted in December 2001 had 
been consistent with the presence of asthma.  Reportedly, the 
veteran smoked approximately two packs of cigarettes per day.  
On physical examination, the veteran's lungs were clear.

The Board notes that there are no pulmonary function study 
reports contained in the claims file.  Moreover, the Persian 
Gulf examiner's diagnosis of asthma appears to be based 
solely on the history of such diagnosis as provided by the 
veteran, rather than on objective examination of the veteran.  
Shortly prior to that examination, the veteran was diagnosed 
with adenopathy.  Thus, it is unclear at this time whether 
the veteran currently suffers from any chronic lung disorder, 
and if so, whether such a disorder is related to his Persian 
Gulf service on a direct basis or on a presumptive basis as 
an undiagnosed illness.  

For reasons stated above, further development will be 
undertaken prior to a final adjudication of the veteran's 
claim for service connection for the residuals of left ankle 
sprain and service connection for a lung condition, to 
include the scheduling of VA examinations.  Accordingly, the 
case is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2003, the date of 
the most recent VA examination for 
compensation purposes, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The RO should ask the veteran to 
provide the name and address of the 
medical provider that conducted the 
pulmonary function studies in December 
2001.  After receipt of the necessary 
authorization, the RO should attempt to 
obtain those records

3.  After the development requested above 
has been completed to the extent 
possible, the veteran should then be 
afforded a VA examinations to determine 
the nature and etiology of the claimed 
left ankle and lung conditions.  As 
regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder and a separate copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to 
completion of the examination.  

(a)  With respect to the left ankle 
claim, the orthopedic examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
disability of his left ankle, and, if so, 
whether that disability is as likely as 
not the result of, or in some way related 
to, the left ankle sprain suffered by the 
veteran during his period of active 
service.  

(b) With respect to the claim for 
service connection for a lung disorder, 
the examiner should determine whether 
the veteran currently suffers from any 
chronic lung disorder, or whether any of 
his subjective complaints of shortness 
of breath constitute an undiagnosed 
illness resulting from his service in 
the Persian Gulf War.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment.

The examiner should conduct an 
examination and provide a diagnosis for 
any pathology found.  Based on the 
results of the examination, review of 
the evidence of record, and sound 
medical principles, the examiner should 
also determine whether the diagnosed 
disorder is as likely as not related to 
the veteran's active service, to include 
his service during the Persian Gulf War.  

If no diagnosed lung disorder is shown, 
then the examiner should determine 
whether the veteran's subjective 
complaints represent an undiagnosed 
illness resulting from service in the 
Persian Gulf War.  In doing so the 
examiner should document all objective 
indications of a qualifying chronic 
disability, including any clinical signs 
and other, non-medical indicators that 
are capable of independent verification.  
If the examiner finds that the veteran's 
subjective complaints are not supported 
by any objective indicators, the 
examiner should so state.

4.  The RO should then review the 
veteran's claim for service connection 
for a left ankle disorder, claimed as the 
residual of left ankle sprain, and for a 
lung disorder (to include as due to an 
undiagnosed illness).  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
last SSOC in February 2004.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



